Citation Nr: 0324198	
Decision Date: 09/17/03    Archive Date: 09/30/03

DOCKET NO.  97-28 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to a disability rating greater than 10 percent 
for chronic conjunctivitis with bilateral corneal opacities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel

INTRODUCTION

The veteran had active service from August 1958 to August 
1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.

The veteran testified before the undersigned at a Board 
hearing in Washington, DC in May 2003.  A transcript of that 
hearing, as well as evidence submitted at that time, has been 
associated with the claims folder.  

The Board notes that during the Board hearing, the veteran 
indicated his belief that his appeal also included the issues 
of an increased rating for asthma and entitlement to a total 
disability rating based on individual unemployability (TDIU) 
and offered testimony on these issues.  Review of the claims 
folder reveals that the RO denied an increased rating for 
asthma and entitlement to TDIU in a July 2000 rating decision 
and denied an increased rating for asthma in an October 2001 
rating decisions.  It provided the veteran and his 
representative with notice of each decision.  There is no 
indication that such notice letters were returned or 
otherwise not received.  There is no notice of disagreement 
with either rating decision.  See 38 U.S.C.A. § 7105(a) (West 
2002); 38 C.F.R. § 20.200 (2002).  Therefore, there is no 
pending appeal for either issue.  The Board accepts the 
veteran's testimony as an informal claim on each issue, which 
is referred to the RO for the appropriate action.  

The veteran's testimony also appears to argue that the 
original determination on the issue of entitlement to TDIU, 
which is not identified, was in error.  Review of the claims 
folder reveals denials of TDIU in August 1983 and September 
1983 rating decision.  In a May 1985 decision on appeal, the 
Board also denied entitlement to TDIU.  That Board decision 
subsumes the underlying rating actions.  38 C.F.R. 
§ 20.1104.  The veteran is advised that, if he wishes to 
attack that Board decision on the basis of clear and 
unmistakable error, which is not particularly evident from 
his testimony, he must submit to the Board a specific motion 
to revise or reverse the decision.  See 38 U.S.C.A. §§ 5109A, 
7111; 38 C.F.R. §§ 20.1400-20.1404.  
REMAND

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 
38 U.S.C.A. § 5100 et seq., was enacted during the course of 
this appeal.  Among other things, it enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  Specifically, VA is required to make reasonable 
efforts to obtain relevant records (including private 
records) that the claimant adequately identifies and 
authorizes VA to obtain.  38 U.S.C.A. § 5103A(b).  If after 
making such reasonable efforts VA is unable to obtain all of 
the relevant records sought, VA must so notify the claimant. 
Id.  Such notice must identify the records not obtained, 
explain the efforts made to obtain them, and describe any 
further action VA will take on the claim. Id.  VA regulations 
further clarify that "reasonable efforts" generally consist 
of an initial request for records and, if the records are not 
received, at least one follow-up request.  38 C.F.R. § 
3.159(c)(1).  A follow-up request is not required if a 
response to the initial request indicates that a follow-up 
request would be futile. Id.    

In this case, the veteran provided a release to obtain 
medical records from providers including R. Braunstein, M.D.  
The RO sent a request for records to Dr. Braunstein in March 
1996.  Review of the claims folder indicates that the request 
was returned as undeliverable.  The veteran subsequently 
submitted invoices for treatment provided by Dr. Braunstein 
in November 2000 and March 2003.  These invoices included the 
doctor's address, which was different from the address to 
which the March 1996 request for records was sent.  The 
available records show that Dr. Braunstein treated the 
veteran in December 1996, as well as the subsequent dates for 
which the invoices were provided.  As the record now includes 
a correct address for Dr. Braunstein, in order to ensure 
compliance with the duty to assist, the RO should make 
another attempt to obtain his records of the veteran's 
treatment.    

The Board notes that the veteran previously refused to 
present for VA examinations scheduled in September 2000 and 
June 2001.  During the Board hearing, he indicated that he 
was now willing to report for a VA examination.  In addition, 
the veteran related that he had recent treatment at the VA 
medical center in East Orange, New Jersey.  The claims folder 
contains records dated through December 1999 only.  
Compliance with the duty to assist also requires arranging 
for a new examination and securing these additional VA 
medical records.  38 U.S.C.A. 
§ 5103A.   

Accordingly, the case is REMANDED for the following action:

1.  The RO should take the appropriate 
steps to obtain complete records of the 
veteran's treatment from R. Braunstein, 
M.D., 95 Madison Avenue, Morristown, NJ 
07960.  

2.  The RO should obtain the veteran's 
medical records from the VA medical 
center in East Orange, New Jersey, dated 
from December 1999 to the present.   

3.  The RO should arrange for the veteran 
to be scheduled for a VA ophthalmology 
examination to determine the current 
severity of disability from chronic 
conjunctivitis with bilateral corneal 
opacities.  The examination report should 
include all findings as to the 
conjunctivae, whether normal or abnormal.  

4.  The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse consequences for his claim.  

5.  After completing any other necessary 
development, the RO should readjudicate 
the issue on appeal.  If the disposition 
remains unfavorable, the RO should 
furnish the veteran and his 
representative a supplemental statement 
of the case and afford the applicable 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the appeal.  The 
veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran unless notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


